DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Dec. 17, 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, U.S. Patent Application Publication No. 2019/0248347 (referred to hereafter as Kim).
As to claims 1, 8 and 15, Kim teaches an apparatus, method and system for assisting driving of a host vehicle, the apparatus comprising: 
a transceiver configured to communicate with a host vehicle to Everything (V2X) communication base station (see para. 33 and 37); 
a camera mounted to the host vehicle and having a field of view outside of the host vehicle, the camera configured to obtain front image data (see para. 10 and 84-86); and 
a controller configured to: process the front image data, and obtain collision time with a surrounding host vehicle and weather information based on the image data (see para. 9, 76 and 78), and 
control a braking device provided in the host vehicle to start braking at a first braking time point based on the collision time and weather information (see para. 9, 76 and 78).
As to claims 4, 11 and 18, Kim teaches the apparatus, method and system of claims 1, 8 and 15, wherein the controller is configured to determine whether a collision with the surrounding host vehicle may be avoided, and determine whether to control the braking device based on the determination result (see para. 9, 76 and 78).
As to claims 5 and 12, Kim teaches the apparatus, method and system of claims 1 and 8, wherein the controller is configured to learn the road friction coefficient according to the weather information by deep learning (see para. 98 and 120).
As to claims 6, 13 and 19, Kim teaches the apparatus, method and system of claims 1, 8 and 15, further comprising: a storage configured to store the learning result, and wherein the controller is configured to determine the friction coefficient based on the learning result stored in the storage when it is determined that communication of the transceiver is impossible, and determine the first braking time point (see para. 98, 102-103 and 120).
As to claims 7, 14 and 20, Kim teaches the apparatus, method and system of claims 1, 8 and 15, wherein the controller is configured to change the first braking time point when it is determined that the friction coefficient is less than a preset value (see para. 98, 102-103 and 120).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
As to claims 2, 9 and 16, Kim teaches the apparatus, method and system of claims 1, 8 and 15.
Kim does not explicitly teach start second braking at the second braking time point and start third braking at the third braking time point based on the weather information. However, It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to start second braking at the second braking time point and start third braking at the third braking time point based on the weather information as a design choice “duplication of parts” (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04).
As to claims 3, 10 and 17, Kim teaches the apparatus, method and system of claims 1, 8 and 15, wherein the controller is configured to estimate the friction coefficient of the road based on the weather information (see para. 102-103).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663